Appeal by the defendant from a judgment of the Supreme Court, Kings County (Deeley, J.), rendered January 15, 1987, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
In light of the overwhelming evidence of guilt, the prosecutor’s reference, during summation, to an item not in evidence, did not deprive the defendant of a fair trial (see, People v Crimmins, 36 NY2d 230, 241-242). The defendant’s remaining contentions are not preserved for appellate review (see, CPL 470.05 [2]) and we decline to review them in the exercise of our interest of justice jurisdiction. Brown, J. P., Lawrence, Kunzeman and Kooper, JJ., concur.